.   I




    T~EATTORNEYGENE~L
            OFTEXAS
                                                             .    .   -




Hon. Wm. IL. Pool,   page 2   (V-864)


             WSection   1,   The Commissioners Court in
     each county o? thi8 State ir hereby author-
     ized, when in their judgment the financial
     condition     of the county and the needa of the
     ofiicer    justify    the increase,      to enter an or-
     der Increasing       the coPlpensatlon of the ‘pre-
     cinct,    county and diotrict       officers,    or ei-
     ther of them, In an adQltiona1 amount not to
     exceed twenty-five       (25%)per cent of the 8un
     allovetl under the law for the fiscal            year of
     1948, whether paid on See or salary basis;
     provided, however, the members ~of the Commls-
     aloners Court tiay not raise the salaries             of
     any of such Commissioners Court under the
     terms of thls.Act       without raising the salary
     of the romaining’county        officials      In like pro-
     portion. ‘I
            “Sec. 4. Before the CommissionersCourt
     shall be authorized to change the salary of
     the public officials    provided for in thin Aat,
     said Court shall publirrh at least onae a week
     for twee (3) consecutive      weeks In a newspaper
     in the respective    county, notice of thei   in-
     tention to make changes of salaries     of thqse
     affected. “
           The Commlssloners’ Court of each aounty 18 ex-
pressly authorized by the provisions    of S.B. 9s to
Increase the compensation of its precinct,    aounty and
District  officials   in an additional amount not to ex-
teed twenty-five    (2%) per cent of the sum alloved un-
dep the law for the fircal year 1948.
           Wlnkler County has a population        of 6,141In-
habitants acoording to the 1940 Federal Census and it8
oounty offiaers   were compensated on a salary basis in
1948; the oompensation of its,county       officers    was goo-
erned by the ppovislons    of Article   3912e-12 as amended
bJ H.B. 785, of the 50th LegJ.slature.        Attorney General
opinion 80. V-329.    The maximum compensation allovea ua-
der the law (Article   3912e-12) for the fiscal        year 1948
for those county offlolals    covered by the prooi8io~         of
Article  3912e-12 was $5400.00.      Therefore,     the Goannls-
abnera    Court of Wlnkler County 18 authorised under
the provisions   of S&B. 92 of the 51st Legislature        to al-
low an increase In oompensatlon to its county offiaials
not to exoeed $1350.00 (25% of $5400.00).
Hon. W8, E. Pool,    pa@@ 3   @r-864]


           The compensation of the Wiity      %omylyls~ku~~s
is governed by the revisions     of Article   235O;V.C.S.,
as amended by H.B. Is4, Aots’of   the 49th Legislature.
Attorney General Opinion Ho, V-329.      Since Winkler
County had an assessed valuation in 1947 of $38,$16,-
175.00, the ~ximum allowed under the law (Artlcle~2350)
for the fiscal   gear 1948 was $3,600.00,     Therefore,    the
ConrpissS.onerss Court of Winkler County may increase the
compensation of it5 County Commissioners in an amount
not to exceed $900.00 (25s O? ~3,600.00),      provided it
raises the salaries   of the other county officials      in
like proportion.
            Section 1 of S.B. 92, Ac%s of the 51stLegis-
lature prohibits    the Commlseloners~ Court of any county
from granting salary ralaes to the members of the Com-
missioneras   Court ‘without raisfng the salary of the
remainlng county officials      In like proportion,”   In other
words, the Commissloners~ Court could not allow a 25 per
cent increase for the County Commissioners (or $900.00)
as pointed out above, without granting a 25 per cent
increase   (or $1350) In the aompensation of %he other
oounty offlaials.     There is no provision however that
prevents the Commlssloners * Court from granting an ln-
crease to the precinct    officers    without ra.islng the
salary of the oounty officials,        Therefore it may gra.ut
an lnarease to the Justioes      of the Peace without @ant-
lng an increase to the county officials.         In the latter
event, the Conmissloners could not raise theis own sala-
ries,  however.
            In answer to youp %hfM ques%ion it fa 0alpB
opinion that the Corplllissiorners~ Court is not authorized
to reduce and thenraise the saLaPles of the county
offleers   (other’than   the County Oommisafo~e~s)      in order
to raise the County CotieelonezosP        svllaries without com-
plying vlth the mandatory provi.sions discussed above.
Such action would constitute     a subterfuge,      and the Cola-
missionersB Court would be doing indirectly          that Mob
it is prohibited     from doing directly.
           Your attention   is called to %he pr~owisions of
Seotlon 4 which require the Commlsslonerss Couat to pub-
lish at least once a week for three consecutive    weeks
in a newspaper in the county, notice of theirs intention
to make changes of salaries    authorized under S.B. 92.
Any increase in compensation for the year 1949 muA be
in the same proportion    as the balance of the year re-
lates to the total annual Increase that may be made
HOR, m,   E, pool,   page 4 (V-864)


under S.B.  2, Furthermore, Article    6898-11, V.C.S.,
(Budget Lav must be complied with.     A, 0. Opinion 80,
V-231.




     officfaie are cbmpenmted cm a salary basis,
     the Come~Issioners~ Court Is authorlted to ln-
     crease the compexwatlon of its count7 offi-
     cials in an additional    amount not to exceed
     25 per cent or tbo 6un alLoved uader the law
     (Art. 39z?e-12)   rm ttrefiscal you 1948.
     The Commisstoaera’ Court is not authorlGed
     to raise the salaries    or the County Cowls-
     slonsrll vlthout  raising the salarlee  of the
     other county ofYlcer8 in like proportion.
     The Coplm5saion6r81 Court may, hovever, raise
     the salaXle    of the SUEtices OS th6 Pests
     without rairlng the salaries    of the CountJ br-
     flcere and the a0unt.J Oopplil)l)iOWr8.

                                      Your8 vrrf truly,
                                  ATTORRBY OBRRRAL OF TW